Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on November 23, 2020 has been entered. Applicant’s arguments have overcome some objections previously set forth in the Non-Final Office Action mailed July 23, 2020. Claims 1-10 and 21-22 remain pending in the current application.

Drawings
The drawings were received on April 22, 2020.  These drawings are not acceptable.
The drawings are objected to because:
Reference characters 18 and 28 are pointing to the same feature, making it unclear the distinction between the cutting edge and mold partition.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smilovici et al. (US PG Pub 2006/0165828) hereinafter Smilovici in view of Sterkenberg and Cripps.
Sterkenberg (EP2933041) hereinafter Sterkenberg
Cripps (US PG Pub 2013/0266681) hereinafter Cripps
As to claim 1, Smilovici discloses a multi-part die as shown in Fig. 13 reproduced below.

    PNG
    media_image1.png
    754
    615
    media_image1.png
    Greyscale


However, Smilovici does not explicitly disclose where the locking device for securing the transverse mold parts and frontal mold parts in a closed position where the locking device laterally secures the upper and lower traverse molds and the first and second frontal mold parts nor locking them with said locking device.
Cripps relates to a multi-component powder compaction mold configured for the production of cutting inserts (Cripps, abstract). Cripps teaches the respective mold sections may be joined together in a sequentially stacked, aligned, and assembled configuration using mechanical fasteners (Cripps, paragraph [0067]). Cripps teaches accurate and precise positioning of the respective sections may be accomplished using alignment pins, dowels, rods, or the like positioned through mutual alignment holes through the respective sections, which may lock the sections in mutual alignment (Cripps, paragraph [0067]). By locking the sections in mutual alignment, Cripps discloses laterally securing the molds because if they were not secured laterally, the molds could not be locked in alignment. 
As both Smilovici and Cripps relate to multi-part powder compaction molds, it would have been obvious to one of ordinary skill in the art at the time of filing to add alignment pins 

	Smilovici also does not explicitly disclose feeding a filling shoe above an opening through which a punch is insertable.
However, Smilovici does disclose filling the die cavity with a pre-determined amount of sinterable powder (Smilovici, paragraph [0006]). Smilovici is merely silent on the means or method for introducing the sinterable powder to the tool set.
Sterkenberg is related to a device for manufacturing a cutting insert green body by compacting a powder includes a first punch, a second punch having a punch edge that has a curvature around the circumference of the punch edge that is at least partially non-perpendicular with a pressing axis of the device, a first die part, and a second die part (Sterkenberg, abstract). Sterkenberg teaches using a powder-filling device positioned on top of the opening in the first end surface of the second die part (Sterkenberg, paragraph [0052]; see also Fig 3a which shows the powder-filling device as 33). Sterkenberg teaches that the powder-filling device is positioned on top of the opening in the first end surface of the second die part and executes the filling operation and where the powder-filling device can slide in and out of position (Sterkenberg, paragraph [0052]; see also Fig 3b which shows the powder-filling device 33 being used to fill the die.).
As Smilovici is silent on how sinterable powder is to be introduced to the tool set, one of ordinary skill would naturally look to the art to carry out the process detailed in Smilovici. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to add powder-filling device as taught by Sterkenberg to the method of pressing taught by 

As to claim 2, Smilovici discloses where the frontal mold is fed in a horizontal plane (J) and a transverse mold part is fed in a vertical plane (S) where these two feed directions are oriented perpendicular to each other (Smilovici, Fig 13). 

As to claim 3, Smilovici discloses where the frontal mold part is fed laterally and provided with a frontal shaping portion defining a portion of the shape and the transverse mold part is fed vertically and provided with a lateral shaping portion defining a second portion of the shape of the pressed article (Smilovici, Fig 13).

As to claim 4, Smilovici discloses where at least one punch (460’ and 460’’) is fed vertically and defines a portion of the shape of the pressed article (Smilovici, Fig 13).

As to claim 5, Smilovici discloses feeding an upper and lower traverse mold part (440’’), where the step of compressing comprises feeding an upper punch (460’) and a lower punch (460’’), wherein the upper punch (460’) and the upper transverse mold part (440’’) are associated with a first side, wherein the lower punch (460’’) and the lower transverse mold part (440’’) are associated with a second side, wherein the upper punch (460’) and the upper transverse mold part (440’’) are fed at least partially via common guide elements, and wherein the lower punch (460’’) and the lower transverse mold part (440’’) are fed at least partially via common guide elements (Smilovici, Fig 13). In this case the holes in the mold parts for allowing the punch to go through act as common guide elements. 

As to claim 6, Smilovici discloses creating cutting edges on the intersection of two surfaces on the green compact (Smilovici, Fig 1-4 where the cutting edges are 26’ and 26”; see also Smilovici paragraph [0037]). Smilovici also discloses all of the molds and punches coming together to define the shape of the cutting insert (Smilovici, Fig 13). Thus, the upper punch and lower transverse mold part as well as the lower punch and upper transverse mold part are together (see Smilovici Fig 13) defining at least a first and second cutting edge.

As to claim 7, Smilovici discloses adjacent top major relief surface 28J′ and top major rake surface 34J′ form a top major wedge 36J′ having a top major wedge angle ωJ′ (Smilovici, paragraph [0042]; See also Figs 1-4 which show the rake and relief faces on the cutting insert). Smilovici also disclose that it is further understood that the green body bottom end face 22″ has a land and rake surface structure similar to that of the green body top end face 22′ (Smilovici, Paragraph [0041]). 
Thus, Smilovici is disclosing that the first and second rake faces are formed by the upper and lower punch as they compact the sinterable powder to form the green body that includes the rake as well as the relief faces. 

As to claim 8, Smilovici discloses moving the top die and punch away from the bottom die and punch to an open position, thereby enabling removal of the green body (Smilovici, paragraph [0009]). As the two frontal mold parts in Smilovici create a hole in the cutting compact, they would have to be extended to remove the part (See Smilovici, Fig 13).



As to claim 10, Smilovici discloses a method and apparatus for manufacturing pre-sintered cutting insert green bodies, to be subsequently sintered into cutting inserts (Smilovici, paragraph [0001]).

As to claim 21, this claim differs from claim 1 by limitations the transverse mold part being movable in a vertical plane and that the feed directions of the at least one frontal mold part and the at least one transverse mold part are perpendicular to one another. These limitations are encompassed in claim 2.
Claim 21 further requires the upper and lower punch to each have a vertical feed direction. This limitation is encompassed in claim 4. 
Therefore, Claim 21 is rejected over Smilovici, Cripps and Sterkenberg for the reasons stated above in the rejections of claims 1, 2, and 4.

As to claim 22, Smilovici discloses that the green body 20 becomes an indexable and reversible cutting insert and at least a portion of each of the top and bottom green body edges 26′, 26″ becomes a cutting edge (Smilovici, paragraph [0037]; see also Figs 1-4). 
.

Response to Arguments
Applicant's arguments filed November 23, 2020 have been fully considered but they are not persuasive. 
With respect to the drawing objection concerning element 46, it is agreed that paragraph [0093] of the specification describes the parts making up the die in such specificity that it is clear what is being pointed to. Therefore, the objection is withdrawn.
However, with respect to elements 18 and 28 pointing to the same feature, applicant points to the specification paragraph [0111] which notes that the mold partition 28 is basically congruent with the cutting edges 18. The specification also notes that an area 34 is defined by the mold partitions 26 and 28. This adds to the confusion in the drawings as it is not clear how element 28 helps define the area 34.

    PNG
    media_image2.png
    760
    1444
    media_image2.png
    Greyscale

	From the drawing it is not clear how 28 defines the area 34 and as 28 is “basically congruent” with the cutting edges, it is unclear that the edges making up area 34 are also cutting edges. As it remains unclear what feature is defined by 28, the objection is maintained.

	With respect to the 103 rejection, applicant argues that mold parts must sustain some of the pressing force which urges them away from one another whereas in Smilovici the lateral pins form a through hole and thus contact one another and there is no lateral pressing force (Applicant’s remarks, pg. 8-9). 
	In this case, 86F and 86S of Smilovici do create some of the outer shape of the article. Thus, 86F and 86S meet the plain meaning of the limitation “mold part” as they are molding the 
Further, it appears that the transition from the through “pin” of 86F and 86S to the outer diameter is forming part of the major central surface 430J of the compact.


    PNG
    media_image3.png
    467
    640
    media_image3.png
    Greyscale

	
Thus Smilovici also discloses that the pins are under pressing force and applicant’s arguments are not persuasive.
	
	Applicant argues that the pins disclosed in Cripps are for aligning stacked mold sections that do not move during a molding process and therefore would not need the locking device as 
	However, the pins disclosed in Cripps do prevent lateral movement of the molds. Cripps teaches that the respective mold sections can be joined in a sequentially stacked, aligned and assembled configuration using mechanical fasteners and Cripps teaches that the pins are positioned through mutual alignment holes through the respective sections (Cripps, paragraph [0067]). Thus when combined with Smilovici, Cripps would teach placing alignment holes through the respective sections (dies 440”, 86S and 86F) and using pins, dowels, or rods to lock the sections in mutual alignment. By being locked in mutual alignment, there would not be lateral movement. Contrary to applicant’s arguments, these pieces of art address similar issues. Both Smilovici and Cripps deal with a number of molds (parts that form the outer shape of the compact) in vertical alignment. 86S and 86F of Smilovici must be in vertical alignment with the other molds 440” for the operation disclosed in Smilovici to function. Thus, Smilovici and Cripps have the same issue and the solution proposed in Cripps could be applied by a 

	As noted above, the locking device disclosed by Cripps would secure the transverse mold parts and frontal mold parts in a closed position, therefore the limitations of claim 22 are met by the combination as well. 

	As the dependent claims have not had their patentability independently argued, those rejections are maintained for the reasons stated in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/JOSHUA S CARPENTER/Examiner, Art Unit 1733